Case 9:19-cv-80825-DMM Document 59 Entered on FLSD Docket 12/13/2019 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                           Case No. 19-80825-Civ-Middlebrooks/Brannon

  JENNIFER QUASHA, on behalf of her son,
  H.Q., a minor,

         Plaintiff,

  vs.

  CITY OF PALM BEACH GARDENS,

         Defendant.

  ______________________________/

        ORDER MEMORIALIZING COURT RULINGS AT DISCOVERY HEARING

         THIS CAUSE is before the Court following a Discovery Hearing held on December 12,

  2019 on Defendant’s CITY OF PALM BEACH GARDENS Motion to Compel Deposition

  Testimony Against Non-party, Michael Galluci (the “Motion”) [DE 39]. The Motion is unopposed

  by Plaintiff [DE 47]. The Court issued an order requiring the Michael Galluci to respond to the

  Motion and for Defendant to serve a copy of the order on Michael Galluci [DE 48]. Defendant

  thereafter filed proof of service [DE 50]. After hearing from Defendant, for the reasons stated on

  the record, it is ORDERED AND ADJUDGED that Defendant’s Motion is GRANTED.

         Defendant is authorized to take the deposition of Michael Galluci. Michael Galluci must

  comply by December 31, 2019 at a time and place to be determined by joint agreement.

  Defendant does not need to resubpoena Michael Galluci for the deposition; he shall attend after

  being advised of the time, date, and location of the deposition by counsel for either party. Michael

  Galluci shall answer all relevant and unobjectionable questions. Raising the Family Educational




                                                   1
Case 9:19-cv-80825-DMM Document 59 Entered on FLSD Docket 12/13/2019 Page 2 of 3



  Rights and Privacy Act is not a valid reason to fail to respond to the questions asked during the

  first deposition. See 20 U.S.C. § 1232(g).

         “[A] deponent [may] not answer only when necessary to preserve a privilege, to enforce a

  limitation directed by the court, or to present a motion” for a protective order under Rule

  30(d)(4). See Fed. R. Civ. P. 30(d)(1). Rule 37(a)(2)(B) provides that, when a deponent fails to

  answer proper questions, a party may seek an order compelling the deponent to answer. Federal

  Rule of Civil Procedure 37(a)(4)(A) provides for the award of expenses and sanctions when a party

  must bring a motion to compel, in pertinent part it states:

         If the [motion to compel] is granted or if the disclosure or requested discovery is
         provided after the motion was filed, the court shall, after affording an opportunity
         to be heard, require the party or deponent whose conduct necessitated the motion
         or the party or attorney advising such conduct or both of them to pay to the moving
         party the reasonable expenses incurred in making the motion, including attorney’s
         fees, unless the court finds that the motion was filed without the movant’s first
         making a good faith effort to obtain the disclosure or discovery without court
         action, or that the opposing party’s nondisclosure, response, or objection was
         substantially justified, or that other circumstances make an award of expenses
         unjust.

  Fed. R. Civ. P. 37(a)(4)(A). The rules direct that the court shall impose sanctions against the

  unsuccessful party under a motion to compel unless the nondisclosing party’s objection was

  “substantially justified” or “that other circumstances make an award of expenses unjust.” Id. Here,

  the non-party failed to file a response to the Motion and failed to appear at the hearing on the

  Motion. The Court finds that the FERPA objection was not substantially justified and that $500.00

  in expenses is reasonable.

         Defendant shall serve a copy of this Order on an appropriate contact for non-party

  Michael Galluci. This may be accomplished by personal delivery; certified mail; express mail

  (such as FedEx or UPS); e-mail; or, other method designed to ensure that these individuals receive




                                                   2
Case 9:19-cv-80825-DMM Document 59 Entered on FLSD Docket 12/13/2019 Page 3 of 3



  notice of this Order. Once this non-party has been served, Defendant shall promptly file proof of

  completed service.

         Since Michael Galluci was not present at the hearing, he may file a response on the issue

  of $500 to Defendant in expenses by 12:00 PM Noon on December 31, 2019.

         DONE AND ORDERED in Chambers at West Palm Beach in the Southern District of

  Florida, this 12th day of December, 2019.



                                                             DAVE LEE BRANNON
                                                             U.S. MAGISTRATE JUDGE




                                                 3
